DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 2/8/2021 in which claim 1 was amended and claim 10 was cancelled.
Claims 1-9 and 11-15 are pending and presented for examination.
Allowable Subject Matter
Claims 1-9 and 11-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach in combination a pixel defining layer, comprising wherein the plurality of pixel defining patterns comprise a first pixel defining pattern, a second pixel defining pattern and a third pixel defining pattern which have different sizes in the row direction, and centers of at least two of the first, second and third pixel defining patterns are not inconsistent with centers of the corresponding openings, and including all limitations.
	The closest prior art, Im et al (US 2016/0181327), discloses a pixel defining layer (Figs. 1 and 2; [0043]; 130), comprising: a plurality of pixel defining patterns arranged in a row direction and a column direction, each of the pixel defining patterns having an opening (Fig. 2; [0055]; pixel defining patterns are defined by openings), wherein, in the row direction, the openings in at least two adjacent pixel defining patterns  (P1 and P2) have different sizes in the row direction, and adjacent openings of the pixel defining patterns in the same row have equal minimum distances (D7) in the row direction (Figs. 1 and 2; [0080]; D7 between all pixels P1, P2, and P3 can be the same). Im fails to expressly disclose wherein the plurality of pixel defining patterns comprise a first pixel defining pattern, a second pixel defining pattern and a third pixel defining pattern which have different sizes in the row direction, and centers of at least two of the first, second and third pixel defining patterns are not inconsistent with centers of the corresponding openings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813